Citation Nr: 1445569	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an initial rating in excess of 10 percent for service-connected anxiety disorder NOS and mood disorder (psychiatric disorder).  

2. Entitlement to a rating in excess of 40 percent prior to September 22, 2009 and in excess of 60 percent on and after September 22, 2009 for status post radical retropubic prostatectomy secondary to prostate cancer with urinary incontinence.  

3. Entitlement to a compensable rating for erectile dysfunction associated with status post radical retropubic prostatectomy secondary to prostate cancer with urinary incontinence. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 with service in the Republic of Vietnam from September 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issue of entitlement to service connection for gastritis has been raised by the record in an August 2014 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for service-connected status post radical retropubic prostatectomy secondary to prostate cancer with urinary incontinence and service-connected erectile dysfunction, and entitlement to service connection for gastritis, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's psychiatric disorder has manifested to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating and no more for the Veteran's psychiatric disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's VA treatment records, dated through April 2014, have been associated with the claims file.  The Veteran has also submitted evidence from a private doctor in September 2009.  The Veteran was informed in March 2010 and April 2010 that he could provide additional private treatment records.  However, to this date, the Veteran has not provided VA the necessary information to obtain such records.  Moreover, in December 2013 and May 2014, the Veteran stated that he did not have additional evidence to submit.  Thus, the Board finds that VA adjudication of the appeal may go forward without obtaining any additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").
 
The Veteran was afforded a VA examination in March 2010, August 2012, and April 2014.  The examination reports are adequate to determine the severity of the Veteran's psychiatric condition as the examiners conducted appropriate evaluations of the Veteran, reviewed pertinent treatment records, and noted examination findings as to the severity and extent of the Veteran's psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A new examination is not warranted.  Although the representative's June 2014 statement provides an indication that the Veteran's condition may be worsening over time, the Veteran nor his representative have specifically alleged that the Veteran's psychiatric symptoms have worsened since the last VA examination, which is less than six months old.    

As such, VA has satisfied its duties to notify and assist and the Board can proceed with the claim.  

Higher Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2013).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.    

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

 A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's psychiatric disorder is currently rated 10 percent disabling.  The Veteran contends that his psychiatric symptoms have been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  The Board finds that the Veteran's disability picture more closely approximates a 30 percent rating and that the preponderance of the evidence is against a finding of a rating in excess of 30 percent.

The Veteran reported symptoms, such as sleep problems, flashbacks of Vietnam after watching war related movies, "memories" of service, and that he "occasionally" hears voices.  A June 2010 VA treatment record provided an indication that the Veteran had recent past "unspecified suicidal ideas" without active suicidal ideation and plan.  The record reveals that the Veteran was assigned a GAF score of 60, which indicates moderate symptoms, at various times from 2012 to 2014.  See VA treatment records dated September 2012, December 2012, July 2013, August 2013, November 2013, and April 2014.  This is the lowest GAF score assigned during the course of the appeal.  Moreover, the Veteran's private doctor submitted a letter in September 2009, stating that the Veteran experienced excessive worry regarding the status of his prostate cancer, a change in his sleeping and eating patterns, concentration problems, and marked decrease in interest and pleasure in most of his usual activities.  Based on the foregoing, the Board finds that the Veteran's overall disability picture and psychiatric symptomatology most nearly approximates a 30 percent rating.   

However, the Board finds that the evidence of record does not indicate that the Veteran's psychiatric symptoms more closely approximate a higher rating than 30 percent.  The Veteran's symptomatology does not include illogical speech, panic attacks, difficultly understanding complex commands, impairment of memory, difficultly establishing and maintaining effective work and social relationships, obsessional rituals, impaired impulse control, and spatial disorientation.  

The Board notes that in July 2010, the Veteran complained of depressed mood on an almost daily basis, markedly diminished interest in activities, insomnia, fatigue, excessive or inappropriate guilt, and diminished ability to think and concentrate.  See July 2010 VA treatment record.  The July 2010 treatment record noted that the Veteran had normal behavior but with slow speech and that he was oriented to all spheres.  No unusual thought content was noted and there was no abnormality of perception.  It was also noted that he had a disheveled appearance and constricted affect.  However, the Board notes that the Veteran's affect was broad and his hygiene was adequate in VA treatment records shortly before and after this notation.  See July 2010 and September 2010 VA treatment records.  The remainder of VA treatment records dated throughout the appeal period do not indicate additional reports of disheveled hygiene or significantly impaired affect.  In April 2014, the Veteran reported "occasionally" hearing voices, however, at no point during the appeal period was it noted that the Veteran experienced delusions, hallucinations, or illusions.  The Veteran's insight and judgment ranged from fair to good and was not noted to be more severe during the appeal period.  The Veteran was noted to have a coherent, logical, or intact thought process in June 2010, July 2010, September 2010, August 2011, December 2011, July 2013, August 2013, November 2013, and April 2014.  At no point during the appeals period has an active suicidal ideation with plan been noted.    

The VA examiners in March 2010, August 2012, and April 2014 did not indicate symptomology more severe than "mild."  The Veteran's GAF score on each of these examinations was 70.  The March 2010 VA examination report noted that the Veteran's appearance and affect were normal and that there was no reduced reliability and productivity due to mental disorders.  The August 2012 examination report stated that the Veteran's symptoms were "mild" and did not include symptoms of panic attacks, suspiciousness, memory loss, flattened affect, difficulty understanding complex commands, irregular speech, impaired judgment and thinking, impaired impulse control, and disturbance to mood and motivation.  It was noted that the Veteran was oriented.  The Veteran did not have difficulty in establishing and maintaining effective work and social relationships and there was no occupational and social impairment with reduced reliability and productivity.  The April 2014 VA examiner also described the Veteran's condition as mild and indicated that the Veteran denied more severe symptoms on examination.  

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomology is more severe than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the record reveals symptoms to include depressed mood, anxiety and worry, irritability, and decrease interest in activities, his symptoms are adequately contemplated by a 30 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, have more nearly approximately the criteria of a 30 percent rating and have not manifested to such severity to warrant a finding in excess of 30 percent.   

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to such degree to warrant a rating in excess of 30 percent.   
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected psychiatric disorder, including his depressed mood, anxiety, decreased interest in activities, and sleep impairment, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to a 30 percent disability rating for service-connected psychiatric disorder is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

In December 2009, the RO issued a rating decision addressing the disability ratings for the Veteran's service-connected status post radical retropubic prostatectomy secondary to prostate cancer with urinary incontinence and service-connected erectile dysfunction.  Within one year of that rating decision, the Veteran stated that he disagreed with the ratings assigned to his service-connected conditions.  See November 2010 notice of disagreement.  As such, this is a timely notice of disagreement to the December 2009 rating decision.  However, the RO has not issued a statement of the case as to the disability ratings assigned for these service-connected disabilities.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This matter must be remanded for the issuance of a statement of the case.  

In addition, VBMS reflects that in August 2014 the Veteran submitted a claim of entitlement to service connection for gastritis.  Upon remand, the RO shall afford the Veteran a VA examination to determine the nature, onset, and etiology of gastritis.      

The Veteran contends that he retired as a result of his service-connected disabilities.  However, since the Veteran has pending increased rating claims for his status post radical retropubic prostatectomy and erectile dysfunction, as well as a pending service connection claim for gastritis, the issue of entitlement to a TDIU is inextricably intertwined and must be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).      

The Board also observes that the Veteran noted VA treatment from VA facilities "MHC" and "GM."  Upon remand, the RO/AMC shall associate pertinent records of VA treatment dated since April 2014.  The RO/AMC shall provide the Veteran with the opportunity to submit any pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran and his representative appropriate VCAA notice concerning the information of evidence needed to establish entitlement to service connection on a direct and secondary basis. 

2. Physically or electronically associate pertinent, outstanding records of VA treatment with the record dated since April 2014.  The Veteran identified treatment from VA facilities "MHC" and "GM."  

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.
 
4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his residuals of prostate cancer and erectile dysfunction; the nature, onset, and etiology of the Veteran's gastritis; and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his gastritis.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

The examiner should determine whether the Veteran has a current diagnosis of gastritis.  Then the examiner should opine as to whether it is at least as likely as not that the Veteran's gastritis had its onset in or is related to service, or is caused or aggravated by his service-connected disabilities.   

The examiner should provide a thorough rationale for the opinions expressed. 

6. Then, issue to the Veteran and his representative a statement of the case regarding the issues of entitlement to higher ratings for service-connected status post radical retropubic prostatectomy secondary to prostate cancer with urinary incontinence and service-connected erectile dysfunction. 

7. Then adjudicate the Veteran's service connection claim for gastritis, and then readjudicate the Veteran's TDIU claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


